Title: David Gelston to Thomas Jefferson, 14 February 1820
From: Gelston, David
To: Jefferson, Thomas


					
						Dear Sir,
						
							New York
							February 14th 1820—
						
					
					I am favored with your letter of the 4th instant with $25 enclosed—
					I hope you enjoy good health—
					It may at least be amusing for a few minutes, to see the number of arrivals in this port, this day, as stated in the enclosed,—
					
						with great affection and respect, I am. Dear Sir, your obedient servant
						
							David Gelston
						
					
				